IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-76,909


EX PARTE DAVID LEE WIGGINS, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 13,403 IN THE 52ND DISTRICT COURT

FROM CORYELL COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus. Ex parte
Young, 418 S.W.2d 824, 826 (Tex.Crim.App. 1967). Applicant was convicted of aggravated assault
under a plea agreement and was sentenced to ten years' imprisonment. He did not appeal his
conviction. 
	Applicant contends that his guilty plea was involuntary. The trial court recommends relief
be granted, and the State agrees. After an independent review of the record, this Court also agrees
that relief should be granted.

	 The judgment in Cause No. 13,403 in the 52nd  District Court of Coryell County is set aside,
and Applicant is remanded to the custody of the Sheriff of Coryell County to answer the charges as
set out in the indictment. The trial court shall issue any necessary bench warrant within 10 days after
the mandate of this Court issues.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice-Correctional
Institutions Division and Pardons and Paroles Division.

Delivered: November 7, 2012
Do not publish